Citation Nr: 0213360	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in August 1999.  

In August 1999, the Board also noted that the veteran had 
appeared to have raised an issue of service connection for a 
respiratory disorder.  This matter is again referred to the 
RO for appropriate action.  

In an August 2002 rating decision, the RO denied entitlement 
to service connection for the following claimed disorders:  
Peripheral neuropathy of the upper and lower extremities; 
impotency; cerebrovascular disease; and a right knee 
condition.  The record reflects no Notice of Disagreement, to 
date, with that rating decision, and these issues have not 
been certified for appellate consideration.  

As such, these matters are not in appellate status and will 
not be addressed by the Board at this time.  




FINDING OF FACT

The veteran currently is shown to have skin manifestations 
variously described as being due to tinea versicolor or 
folliculitis and onychomycosis the manifested by rashes that 
as likely as not developed during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disability manifested by tinea versicolor or 
folliculitis and onychomycosis is due to disease that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for the claimed skin disorder.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  



II.  Service Connection for a Skin Disorder

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in February 1966 shows 
no abnormality of the skin.  The veteran was treated for 
tinea pedis in June 1966.  

On a "Report of Medical History" completed by the veteran in 
January 1969, the veteran reported having boils.  The 
examiner also noted the presence of boils.  The separation 
examination report noted no defects.  

The VA treatment records dated in January 1981 show a history 
of skin lesions.  

The veteran underwent a VA examination in January 1997.  He 
complained of having had a persistent rash since 1969 on his 
trunk and neck.  He reported that lesions occurred 
intermittently and were occasionally itchy.  

An examination of the skin revealed several tan, 
approximately 5-to-20 mm patches on the left and right trunk.  
There were some fine overlying scales.  The total body 
surface area involved was less than 1 percent at this time.  
The diagnosis was that of tinea versicolor.  

The veteran underwent a VA Agent Orange examination in March 
1997.  His medical history reflected that he had direct 
exposure to Agent Orange the entire time that he was in the 
Republic of Vietnam between September 1967 and September 
1968.  He developed skin rashes just before he left, but the 
rashes became worse after his return to the United States.  
He reported having skin rashes with intense itching.  

Upon examination, the veteran had abnormal skin rashes all 
over his body.  It was the opinion of the examiner that the 
veteran's skin rashes might be connected to Agent Orange.  

The veteran underwent a VA examination in August 2000 that 
revealed the presence of perifollicular pustules and 
erythematous papules on his abdomen.  There were also a few 
purple patches on his abdomen. 

The diagnosis was that of folliculitis with post-inflammatory 
hyperpigmentation.  It was the opinion of the examiner that 
the veteran's skin disorder did not represent chloracne from 
any type of exposure.  

A report of VA examination in July 2002 noted the presence of 
onychomycosis involving all of the veteran's toes.  
 
The statements of the veteran in the claims folder are to the 
effect that he continued to have a rash all over his body, 
including his underarms and chest.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no skin 
defect, and the Board presumes the veteran to have been in 
sound condition at the time of entry.  Parker v. Derwinski, 1 
Vet. App. 522 (1991).  

In the instant case, there is no evidence that a skin 
disorder preexisted service.  The service medical records 
show that the veteran was treated for tinea pedis in June 
1966.  He also reported having boils at the time of the 
separation examination.  

The Board notes in this case that service connection has been 
established for diabetes mellitus associated with herbicide 
exposure.  

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) are 
also satisfied:

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria 
cutanea tarda (PCT); prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma.

38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, 
PCT, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 U.S.C.A. §§ 
1113, 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

Here, the evidence reveals no diagnosis of chloracne or any 
other acneform disease consistent with chloracne.  As such, 
the Board finds that service connection for a skin disorder 
on a presumptive basis under 38 C.F.R. § 3.309(e) is not 
warranted.  

The statements of the veteran indicate that he developed a 
skin rash while in the Republic of Vietnam and had had a 
persistent rash on his trunk and neck since 1969.  

The Board finds the medical evidence and the veteran's 
statements probative for the purpose of establishing the 
incurrence of a skin rash in service.  

The veteran in this regard is competent to testify as to the 
nature and severity his skin manifestations both during and 
after service.

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

The post-service medical records reflect a history of skin 
lesions in 1981, a diagnosis of tinea versicolor in 1997, a 
diagnosis of folliculitis with post-inflammatory 
hyperpigmentation in 2000, and the presence of onychomycosis 
in 2002.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran's 
current skin disability that had its clinical onset in 
service.  By extending the benefit of the doubt to the 
veteran, service connection for the currently demonstrated 
skin disability variously characterized as tinea versicolor 
or folliculitis and onychomycosis is warranted.  



ORDER

Service connection for a skin disability described as tinea 
versicolor or folliculitis and for onychomycosis is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

